DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrugia et al. (US 2010/0122642).
	Farrugia et al. discloses an actinic radiation curable inkjet ink (paragraph [0059]: A radiation, such as ultraviolet light, curable ink composition), comprising:
               an actinic radiation polymerizable compound (paragraph [0059]: The term “curable” refers, for example, to the component or combination being polymerizable. And the term “radiation curable” refers to cover all forms of curing upon exposure to a radiation source, including light and heat sources); 
              a crystalline polyester resin (paragraph [0050]: Other suitable polymers include crystalline polyester resins); and
		a gelling agent selected from the group consisting of aliphatic ester-based wax, aliphatic ketone-based wax, paraffin wax and microcrystalline wax (paragraph [0057]: Additional suitable ink carrier materials include paraffins, microcrystalline waxes).
Regarding to claim 6: wherein a content of the wax based on a total mass of the actinic radiation curable ink is 0.01 to 7.0wt% (paragraph [0067]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al. (US 2010/0122642) in view Maeda et al. (US 2014/0002534).
	Farrugia et al. discloses the claim invention as discussed above except wherein the gelling agent is a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax; wherein the aliphatic ester wax is wax having an ester group represented by the following formula (1) R1-(C=0)-0-R2, wherein R1 and R2 each independently represent a saturated or unsaturated hydrocarbon group having 17 to 25 carbon atoms, wherein the aliphatic ketone wax is wax having a ketone group represented by the following formula (2) R3-(C=0)-R4, wherein R3 and R4 each independently represent a saturated  or unsaturated hydrocarbon group having 17 to 25 carbon atoms.
	Maeda et al. discloses an actinic ray curable ink comprising a gelling agent selected from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax (paragraphs [0074]-[0075]); wherein the aliphatic ester wax is wax having an ester group represented by the following formula (1) R1-(C=0)-0-R2, wherein R1 and R2 each independently represent a saturated or unsaturated hydrocarbon group having 17 to 25 carbon atoms, wherein the aliphatic ketone wax is wax having a ketone group represented by the following formula (2) R3-(C=0)-R4, wherein R3 and R4 each independently represent a saturated  or unsaturated hydrocarbon group having 17 to 25 carbon atoms (paragraphs [0019]-[0022], [0082]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to select the gelling agent in Farurugia’s curable ink from the group consisting of aliphatic ester-based wax and aliphatic ketone-based wax to provide an actinic curable inkjet ink that is capable of having both high pinning characteristics and high ejection characteristics as taught by Maeda et al. (Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853